number release date uil general litigation bulletin department of the treasury internal_revenue_service 2iilfh cid ri cid klhi cid rxqvho 7klv xoohwlq lv iru lqirupdwlrqdo sxusrvhv w lv qrw d gluhfwlyh bulletin no april fourth circuit grants mandamus in estate_tax case lawless actions accusing the service of acting in complete disregard for the tax code the fourth circuit granted a writ of mandamus ordering the service to extend a death_tax credit to a decedent’s estate in the estate of mansy y michael v lullo u s app lexis 4th cir date the decedent’s estate filed an estate_tax_return which the service audited assessing an additional_amount due following extensive negotiations the service sent a closing letter confirming the estate_tax of dollar_figure negotiated by the parties the estate then provided proof of payment of taxes to the united kingdom and together with a small payment this credit satisfied the estate’s tax_liability however the service later discovered it miscalculated the amount of the gross_estate by failing to include assets listed on several of the return’s schedules the service determined the tax should have been dollar_figure more because the statute_of_limitations for assessment had expired the service reduced the amount of foreign_estate_tax_credit by dollar_figure resulting in an unpaid tax_liability for the estate after its administrative appeal was denied the estate filed for a writ of mandamus the district_court decided that a mandamus action under u s c sec_1361 could not be brought to challenge the service’s offset of an otherwise time-barred additional estate_tax liability the court found that the estate did not demonstrate a clear right to relief or that the service had a clear duty to credit the full amount claimed because the estate had the opportunity to obtain adequate relief through filing a refund_suit the district_court refused the writ the fourth circuit reversed initially determining that a issuing a writ of mandamus was a narrow exception to the anti-injunction_act sec_7421 the court recognized the estate was required to prove two factors irreparable injury certainty of success on the merits in 284_us_281 the supreme court permitted the service to retain payments already received when those payments did not exceed the amount which might have been properly assessed the fourth circuit found lewis to be a shield for the service to avoid refund suits but not a sword to assess or collect additional taxes in violation of sec_6501 where a tax_liability had not been assessed as the service conceded here any payment by the estate of an alleged deficiency would be an bulletin no april overpayment subject_to mandatory refund under sec_6401 therefore the fourth circuit concluded the service could not collect any additional tax from the estate turning to the second factor the fourth circuit found the availability of a refund_suit was an inadequate remedy in particularly harsh language the court excoriated the service for broken promise s illegal assessment of taxes and its shocking ignorance of the laws it administers or its utter disregard for the limits of those laws unsurprisingly the court found ample justification for applying the extraordinary equitable remedy of mandamus it thus ordered the district_court to grant the estate’s request for reinstatement of the full amount of the foreign_estate_tax_credit in dissent judge luttig disagreed with the majority that the service’s right to retain payments under lewis was limited to refund suits instead the dissent argued the estate was no different from any other taxpayer that is provided an adequate remedy at law by having the right to pay the tax_liability and sue for a refund the dissent also found the service’s disallowance of the taxpayer’s attorney’s fees deduction and assessment of taxes despite the statute_of_limitations in lewis to be factually the same as and so controlling of this case lacking certainty of success on the merits the dissent disagreed that the estate would have prevailed much less that it should be granted the unique relief of mandamus refunds requirement of claim supreme court grants certiorari in drye the supreme court has agreed to hear the question of whether the interest of an heir in an estate constitutes ‘property’ or a ‘right to property’ to which the federal_tax_lien attaches under sec_6321 even though the heir thereafter purports retroactively to disclaim the interest under state law the eight circuit’s decision in 152_f3d_892 8th cir was digested in the august gl bulletin assessments validity stiles v united_states u s app lexis 3d cir date unpublished - taxpayer argued assessment was invalid because form_4340 certificate of assessments and payments used to support government’s motion for summary_judgment was dated after he filed suit the court found form_4340 was only a summary that taxpayer had timely notice of his liability and so the assessment was presumed correct bankruptcy code cases chapter reorganization effect of confirmation provisions of plan in re burford bankr lexis bankr n d tex date - court confirmed debtor’s chapter plan which provided for payment of federal taxes for and that payments shall be in an amount sufficient to amortize and fully retire the debt within the six-year period by making payments on a monthly basis bulletin no april the debtor subsequently amended his return prompting the service to provide an amortization schedule which did not include post-petition_interest the court ruled the debtor did not have to pay the post-petition_interest rejecting the government’s claim that it could not include post-petition_interest on its proof_of_claim although the court admitted that if a party had objected to such a claim the allowed claim would not include unmatured interest further the court ruled that the confirmed plan prevented the government from holding the individual debtor personally liable for the unpaid post-petition_interest because the government provided the amortization schedule it would be estopped from claiming a greater amount bankruptcy code cases determination of secured status sec_506 amount secured_by lien 230_br_678 bankr e d va - in this chapter bankruptcy the court ruled that for the purpose of bifurcating a partially-secured claim into its secured and unsecured components the value of a tax-deferred retirement account should not be discounted to reflect the tax consequences that would flow from the withdrawal of the funds thus the service’s secured claim would not be reduced by amounts such as an early withdrawal penalty bankruptcy code cases preference sec_547 criteria dakmak v united_states in re lutz u s dist lexis e d mich date - trustee moved to set_aside debtor’s tax payment to united_states made one week before filing chapter bankruptcy as a preference the court ruled that the bankruptcy court had a obligation to construct a hypothetical liquidation to analyze whether the payment was preferential that the preference analysis be conducted separately for the tax interest and penalty portions of the payment and that the hindsight actual rather than the estimation approach be used to calculate administrative expenses bankruptcy code cases returns by trustee debtor in possession or debtor bankruptcy_estate of individual computation of tax_liability in re kerr u s dist lexis w d wash date - chapter trustee is permitted to exclude from the estate’s gross_income any gain from the sale of the debtor’s residence under sec_1398 bankruptcy code cases setoff sec_553 sums due from other federal entities united_states v cherry street partners l p in re alliance health of forth worth inc aftr2d n d tex date - debtor assigned medicare receivables to cherry street then filed bankruptcy owing federal taxes cherry street argued that its interest in the receivables was superior to the government’s right of setoff however the court ruled that a right to setoff as a defense to payment prevails over a perfected security_interest unless the government had actual notice of the security_interest before the setoff accrued the bulletin no april court further determined that the secured creditor had the burden to prove notice and that a ucc financing statement was not sufficient notice damages suits for against u s unauthorized collection sec_7433 bright v united_states u s dist lexis e d penn date - service levied on taxpayer’s wages on date but released the levy on hardship grounds date because the taxpayer failed to file tax returns the service levied again starting date which again was released on hardship grounds date taxpayer brought a wrongful_levy claim on date and service moved to dismiss under the two-year statute_of_limitations of sec_7433 however the court disapproved of the service’s limited reading of taxpayer’s pro_se complaint to apply only to the first levy and held that the statute_of_limitations had not expired as to the second levy damages suits for against u s unauthorized collection sec_7433 hart v united_states u s app lexi sec_6513 3d cir date unpublished - taxpayer brought a shotgun complaint alleging the service coerced him into filing returns and paying taxes in an unpublished opinion the third circuit rejected the taxpayer’s claims under sec_7433 because the acts complained of were in connection with the assessment and not the collection_of_taxes this case is a good short summary of defenses to common protest-style causes of action levy failure to surrender property united_states v smyers u s dist lexis c d ca date - third party creditor with knowledge of federal tax_liens auctioned taxpayer’s property but refused to remit proceeds to the service the court ordered the creditor to turn over the proceeds to the government finding that the only proper course of action for the creditor was to file a wrongful_levy suit under sec_7624 the court also denied the creditor’s request for an offset to the expenses of conducting the auction finding no provision in the law for reimbursement of expenses to a junior claimant in foreclosing on a taxpayer’s personal_property levy wrongful suits against the u s or employees wrongful_levy morrison v united_states u s dist lexis w d penn date - taxpayer a convicted embezzler had power_of_attorney over substantial retirement assets acquried by his mother but kept in accounts jointly owned by mother taxpayer siblings and grandchildren under state law a multi-party account is jointly owned by all parties thus the court determined taxpayer did not have an unrestricted interest in the funds which the service could levy upon nor was the evidence sufficient to show the other beneficiaries were the alter ego of the taxpayer under lubutti v united_states 107_f3d_110 2d cir liens foreclosure bulletin no april united_states v hawkins u s dist lexis w d wash date - court denied third party bank’s rule b motion to dismiss finding that even if the service’s tax_lien is subordinate to the bank’s lien the government has the right to bring a foreclosure action under sec_7403 the court held that the question of whether the court should equitably halt the government’s foreclosure should not be determined from a motion to dismiss liens priority over attorneys in re mcgaughey jr u s dist lexis s d ill date - attorney of decedent bankrupt debtor claimed priority of his fees over federal_tax_lien although the attorney perfected his lien under state law the court found he did not satisfy the statutory priority of sec_6323 because he did not procure or obtain a final judgment or settlement the only fund available was created by an interim compensation order which even if credited to the attorney was not a final judgment liens priority over judgment lien creditor money store v internal_revenue_service u s dist lexis d colo date - service and judgment lien creditor claimed interpled funds the court upheld the service’s claim based on a prior nftl over the judgment creditor under colorado law which provides that a judgment creditor becomes a lien creditor only upon service of a writ of garnishment on a garnishee an act which occurred after the nftl was filed further the judgment creditor’s recording of the judgment perfected only a lien against real_estate not the funds interpled here payment application of payment white v united_states u s claims lexi sec_81 ct fed cl date - taxpayer as responsible_person owed employment_taxes for 1st 2nd quarters of 2nd 3rd 4th quarters of and 1st 2nd 3rd quarters of he sent in a payment for the amount of the taxes with the notation fed deposit thru which the service applied primarily to taxes a second payment was noted prev store tax and was applied by the service to the taxes the court found the notations ambiguous and so did not constitute specific written instructions for allocation of payment nor was payment of the exact amount of the taxes sufficient because the court found requiring the service to match such payment without proper designation and where taxpayer had other delinquencies to one of multiple different possible tax totals owed was unreasonable finally the taxpayer’s citation of a similar unpublished 6th circuit case was rejected as non-precedential under 6th circuit rules suits by the u s reduce tax to judgment united_states v szopa u s dist lexis n d ill date - taxpayers underpaid but overpaid taxes when the government began suit to foreclose on its tax_liens the taxpayers argued their overpayment should be credited against their liabilities under the doctrine_of bulletin no april equitable_recoupment the court disagreed holding that because different tax years were at issue there was no single transaction constituting the taxable_event claimed upon as required under 329_us_296 summonses defenses to compliance improper purpose pending criminal case crystal v united_states u s app lexi sec_7271 9th cir date - taxpayers contacted southern california cid asking if the service had any pending activity audit collections investigations etc against them when cid said no taxpayers made voluntary disclosures at the same time an informant approached los angeles cid who began an investigation and issued summonses the taxpayers moved to quash claiming they had been misled by the service’s representations the ninth circuit determined that although the service may have been negligent in failing to administratively coordinate the two encounters this did not rise to the level of fraud or deceit necessary for a finding of bad faith further the court held that voluntary disclosure does not guarantee immunity from prosecution summonses defenses to compliance privileges accountant-client united_states v frederick u s app lexis 7th cir date - defendant an attorney-accountant claimed privilege in refusing to turn over summonses documents the seventh circuit began by rejecting several of the government’s arguments that there can be no privilege for numerical information nor for information supplied to a tax preparer with the expectation it will be forwarded to the service but the court then refused to extend privilege to the documents at issue the court found dual purpose documents prepared both for use in tax_return preparation and litigation are not privileged even if an attorney’s thinking infects the worksheets the court held that did not change the character of the worksheets from unprivileged accountant’s work product in dicta the court examined the new tax practitioner’s privilege sec_7525 but concluded the result in this case would be the same nothing in the new statute suggests that nonlawyer practitioners are entitled to privilege when they are doing other than lawyer’s work the court said transferees and fraudulent_conveyances uniform fraudulent conveyance act craft v united_states u s dist lexis w d mich date - sandra craft and her husband purchased real_estate as tenants by the entireties in 140_f3d_638 6th cir the appellate court ruled that a federal_tax_lien did not attach to the husband’s interest in entireties property at the moment the couple transferred that property to the wife see the april gl bulletin for a summary on remand the district_court considered whether such a transfer was fraudulent the court found under michigan’s fraudulent conveyance act a conveyance of exempt_property is not fraudulent but where an insolvent bulletin no april debtor enhances the entireties property such enhancement may be in this case the husband had made mortgage and property_tax payments of that amount the court held the government entitled to the principal payments finding tax and interest payments did not enhance the property trusts collection from united_states v murray u s dist lexis d mass date - taxpayer and his wife placed their residence in an irrevocable_trust before the service filed a tax_lien against the property the court rejected the service’s arguments that a the trust was revocable because the taxpayer did not have a unilateral right to revoke the trust b the trust was a sham because it was properly recorded instrument and c that the transfer was a fraudulent conveyance because the wife testified one reason for the trust was to provide an ownership entity for planned real_estate investments although the court found the tax_lien attached to the taxpayer’s interest in the trust despite the wife’s arguments that the taxpayer had transferred his interest to her prior to the filing of the tax_lien the court found the lack of supporting documentation fatal to her claim the court ruled that the service could not execute on that lien until the trust dissolves in
